1    SHARI RUSK, Bar. No. 170313
     Attorney at Law
2    P.O. Box 188945
     Sacramento, California 95818
3    Telephone: (916) 804-8656
4
5
6
7                       IN THE UNITED STATES DISTRICT COURT
8                      FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,           )   CASE NO. 99-051 GEB
                                         )
11                       Plaintiff,      )   STIPULATION AND ORDER
                                         )   CONTINUING HEARING
12   v.                                  )
                                         )   Date:   July 12, 2019
13   Francisco-Olivera,                  )   Time:   9:00 a.m.
                                             Judge: Hon. Garland E.
14                       Defendant.      )   Burrell, Jr.
                                         )
15                                       )
                                         )
16                                       )
                                         )
17                                       )
                                         )
18
19
20        Defendant FRANCISCO-OLIVERA, his undersigned counsel and
21   plaintiff, United States of America, hereby stipulate through    their
22   respective attorneys to continue the status conference previously    set
23   for May 31, 2019 to July 12, 2019 and that date is   available
24   with the Court.




                                         1
             The time is necessary to complete research and investigation.

        The parties further agree that the above reason constitutes good cause to

        exclude the time until the July 12, 2019 status conference.   Time should

         be excluded pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A)

        and (B)(iv), for the reasons stated above.


5
                                        Respectfully submitted
    6
         Dated: May 29, 2019
    7                              28
    8
    9
10
11
12
13
14
15        It is so ordered.

16        Dated:   May 30, 2019




17
17

20
21
22
23
24
25
26
27
                                            2
  /s/ Shari Rusk_______
   Attorney for Defendant
   Defendant Francisco-
  Olivera



/s/
  Jaso
  n
  Hitt
  Jaso
  n
  Hitt
 Assistant United States
 Attorney




    ORDER




                            3
